         Case 1:19-mc-00145-TSC Document 78 Filed 02/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________
                                             )
In the Matter of the Federal Bureau of       )
 Prisons’ Execution Protocol Cases           )
                                             )
LEAD CASE: Roane, et al v. Barr, et al.      )         Case No. 19-mc-0145 (TSC)
                                             )
                                             )
THIS DOCUMENT RELATES TO:                    )
                                             )
Lee and Honken v. Barr, et al.,              )
 No. 19-cv-02559                             )
____________________________________


                               APPEARANCE OF COUNSEL

To:    The Clerk of Court and all parties of record:

       I am admitted or otherwise authorized to practice in this Court, and I appear in this case

as counsel for Intervenor Plaintiff Dustin Honken.



Date: 2/11/2020                                         /s/ Shawn Nolan
                                                       SHAWN NOLAN
                                                       Chief, Capital Habeas Unit
                                                       Federal Community Defender Office
                                                       for the Eastern District of Pennsylvania
                                                       601 Walnut Street Suite 545 West
                                                       Philadelphia, PA 19106
                                                       (215) 928-0520 (phone)
                                                       (215) 928-0826 (fax)
                                                       shawn_nolan@fd.org
